Exhibit 10.12

﻿

Sonic Corp. 2006 Long-Term Incentive Plan

Award Agreement

﻿

﻿

﻿

 

﻿

Award Agreement Number: _______

﻿

Grant Date: __________

﻿

Number of Options Granted: ______   ___

﻿

Exercise Price per Share: $_______

﻿

Expiration Date: __________

﻿

Vesting Schedule: 1/3 of all options granted on Grant Date will vest on each of
the first three anniversaries of the Grant Date.

﻿

Dear ________   __________:

﻿

I am pleased to inform you that you have been granted stock options to purchase
the number of shares of common stock of Sonic Corp. set forth above at the per
share exercise price set forth above.

 

Your grant has been made under the Sonic Corp. 2006 Long-Term Incentive Plan (as
it may be amended from time to time, the “Plan”).  Your options are designated
as either ISO for Incentive Stock Options or NQ for Non-Qualified Stock Options,
which are further defined in the Plan.  Your options are subject to the terms
and conditions contained in Schedule A attached to this Agreement and the Plan,
both of which are made a part of this Agreement.  Schedule A and the Plan are
available on Sonic’s intranet site.

 

Sincerely,

﻿

Cliff Hudson

Chairman & CEO





--------------------------------------------------------------------------------

 



SCHEDULE A

Sonic Corp. 2006 Long-Term Incentive Plan

Award Agreement

[Incentive/Non-Qualified] Options

﻿

2006 Long-Term Incentive Plan (the “Plan”).  The Options granted by this
Agreement are granted by Sonic Corp. (the “Company”) pursuant to the Plan, a
copy of which Plan has been made available to the Participant and is hereby made
a part of this Agreement.  This Agreement is subject to and in all respects
limited and conditioned as provided in the Plan. The Plan governs these Options,
and, in the event of any question as to the construction of this Agreement or of
a conflict between the Plan and this Agreement, the Plan shall govern, except as
the Plan otherwise provides.

﻿

Period of Option.  The Options will expire at the close of business seven years
from the Date of Grant (the "Expiration Date"), as indicated on the Award
Agreement, unless earlier terminated.

﻿

Right of Exercise.  The Options shall vest and become exercisable upon vesting,
which shall occur at the rate of one-third of the total amount of Options on
each of the first three anniversaries of the Grant Date (full vesting on the
third anniversary of the Grant Date).  Once vested, the Options may be exercised
at any time prior to their expiration, cancellation or termination as provided
in the Plan.  Partial exercise is permitted, provided that no partial exercise
of the Options shall be for a fractional number of Shares.

﻿

[Incentive Stock Options Only:  Incentive Stock Option Limitations.  The
aggregate Fair Market Value of Stock with respect to which Incentive Stock
Options granted under the Plan are exercisable for the first time by a
Participant during any calendar year under the Plan and any other stock option
plan of the Company (and its parent and subsidiary corporations as those terms
are used in Section 422 of the Code) shall not exceed $100,000, which limit
shall be applied by taking Options into account in the order in which they are
granted.  Such Fair Market Value shall be determined as of the date on which
each such Incentive Stock Option is granted.  To the extent that the aggregate
Fair Market Value of Stock with respect to such Incentive Stock Option exceeds
$100,000, such Incentive Stock Option shall be treated as a Non-Qualified Stock
Option, but all other terms and provisions of such Incentive Stock Option shall
remain unchanged.]

﻿

Exercise of Options.  The Options shall, during the lifetime of the Participant,
be exercisable only by said Participant, or by the Participant’s guardian or
other legal representative, and shall not be transferable by the Participant, in
whole or in part, other than by will or by the laws of descent and
distribution.  You may exercise your Options, in whole or in part, by following
the exercise procedures set forth on the Company’s intranet site under the
heading “Stock Options.”

﻿

Payment for Shares purchased upon exercise of an Option shall be made at the
time of exercise either (a) in cash, (b) by certified check, (c) in Stock owned
by the Participant and valued at its Fair Market Value on the date of exercise,
(d) partly in Stock with the



--------------------------------------------------------------------------------

 

balance in cash or by certified check, (e) pursuant to a broker-assisted
"cashless exercise" arrangement, or (f) by any combination of the
foregoing.  Any payment in Stock shall be effected by the delivery to the
Company’s General Counsel’s office of the appropriate stock certificates,
endorsed in blank.

﻿

Restrictions on Exercise.  The Options may not be exercised if such exercise
would violate any provision of applicable federal or state securities law, or
other law, rule or regulation or the Company’s employee trading policy or Code
of Business Conduct.

﻿

Delivery of Stock Upon Exercise.  Stock purchased upon exercise of Options shall
be issued and delivered as soon as practicable following the date the Options
are exercised and shall be issued in the name of the Participant or, in the
event of the Participant’s death prior to exercise, the Participant’s properly
designated beneficiary.

﻿

Buyout.  The Company may at any time offer to buy out, for a payment in cash or
Common Stock (including restricted stock), Options previously granted, based on
such terms and conditions as the Company shall establish and communicate to the
Participant at the time that such offer is made.

﻿

Termination of Employment or Service. 

﻿

(1)Disability or Death.  In the event of termination of a Participant's
employment or service to the Company by reason of such Participant's Disability
or death, any outstanding Options held by such Participant shall become fully
vested as of the date of termination as to the total number of shares of Stock
subject thereto (whether or not exercisable to that extent prior to such date)
and the Participant or the Participant’s estate will have a period of three
years from the date of termination to exercise the Options (unless such Options
expire earlier by their terms).

﻿

(2)Retirement.  In the event of termination of a Participant’s employment or
service to the Company by reason of such Participant’s “Retirement,” as
hereafter defined, the Participant will have a period of three years from the
effective date of the Participant’s Retirement to exercise the Options (unless
such Options expire earlier by their terms) to the extent such Options were
vested as of the effective date of Retirement. Any options that are not
exercisable on the effective date of Retirement shall terminate.   For purposes
of this Agreement, “Retirement” is defined as: (i) if the Participant is an
employee, the Participant’s termination of employment with the Company after the
Participant has both reached the age of 65 and served as an employee of the
Company or any Subsidiary for ten consecutive years; and (ii) if the Participant
is a director, the Participant’s termination of service on the Board of
Directors of the Company after the Participant has both reached the age of 65
and provided ten consecutive years of service as a director of the Company.  In
the event of termination of a Participant’s employment or service to the Company
by reason of such Participant’s retirement under conditions not satisfying the
definition of “Retirement” set forth above (but, in the case of an employee, in
accordance with an applicable retirement plan), the Participant will have a
period of three months from the effective date of the Participant’s Retirement
to exercise the Options (unless such Options



--------------------------------------------------------------------------------

 

expire earlier by their terms) to the extent such Options were vested as of the
effective date of Retirement. Any options that are not exercisable on the
effective date of such retirement shall terminate.  

﻿

(3)Other Reasons.  In the event of the termination of the Participant's
employment or service otherwise than as described in Sections (1) and (2) above,
any outstanding Options held by such Participant may be exercised during the
30-day period following the date of termination to the extent such Options were
vested and not already exercised as of the date of termination.  Any options
that are not exercisable on the date of the termination of the Participant’s
employment or service shall terminate.  The Company shall have discretion to
determine (a) if an authorized leave of absence, or absence in military or
government service, shall constitute termination of employment or service for
purposes of the Plan, (b) whether a Participant has ceased to be employed by or
ceased service for the Company or any Subsidiary, as appropriate, and (c) the
effective date on which such employment or service terminated. 

﻿

No Employment Rights.  Nothing contained in the Plan or any Options shall confer
upon any Participant any right with respect to the continuation of his
employment by the Company or interfere in any way with the right of the
Company's shareholders or the Board, subject to the terms of any separate
employment agreement to the contrary, at any time, to terminate such tenure or
employment or to increase or decrease the compensation of the Participant from
the rate in existence at the time of the grant of an Option.

﻿

Taxes and Withholding.  Any exercise of a Non-Qualified Stock Option is
generally a taxable event, and if the Company determines that any federal,
state, or local withholding payment is required relating to the exercise or sale
of shares arising from this grant, the Company shall have the right to require
such payments from you, or withhold such amounts from other payments due to you
from the Company.

﻿

﻿



--------------------------------------------------------------------------------